department of the treasury internal_revenue_service washington d c nov ee er tl uniform issue list dear sister this is in response to a letter dated date as supplemented by additional correspondence dated date date and date in which your authorized representative requested a ruling on your behalf under sec_414 of the internal_revenue_code the code you submitted the following facts and representations in support of your request corporation a is a non-stock membership corporation organized under the laws of state m as a non-profit corporation corporation a has established and operates six hospitals corporation a’s mission as provided in sec_1 of corporation a’s by laws is to continue the healing ministry of christ in accordance with teachings of church k to provide health care services according to the directives for health care services as promulgated by church k corporation a is listed in the official directory of church k and is exempt from tax under code sec_501 as an organization described in sec_501 -2- organization b was founded in in it was split into two provinces the country z province and y province organization b spiritual guidance of church k and its governing document constitution must receive approval from church k this approval commissions the members of organization b to participate in church k’s ministries of healing and teaching organization b is also governed by the code law rules and directives developed by church k vows that are inextricably tied with the principles and objectives of church k organization b operates through legal entities appropriate to the country in which it is operating organization b all members of organization b must abide by its constitution and adhere to is under the direct control and is listed in the official directory of church k corporation a is one of the entities through which organization b operates corporation a has only one class of members which are members of organization b who hold specified leadership positions within the organization and six additional individuals appointed by these members pursuant to sec_3_2 of the by laws the members of corporation a are entitled to vote with respect to amendments to the corporation a’s articles of incorporation corporate mission and philosophy and election and removal of trustees and certain officers of corporation a sec_4 of the by laws identifies the board_of trustees as the governing body of corporation a the board_of trustees consists of persons the majority of whom are required to be members of organization b corporation a is comprised of regional divisions which operate and manage health care facilities within a particular region these regional divisions are managed by a regional board pursuant to the authority granted by corporation a’s board_of trustees in corporation a established corporation c a not for profit organization formed under the laws of state m the purpose of corporation c was to provide laboratory services for the hospitals owned and operated by corporation a listed in the official directory of church k and is exempt from tax under sec_501 a as an organization described in sec_501 the sole member of corporation c is corporation a under corporation c’s by laws corporation a appoints corporation c’s board_of directors and has the authority to remove any director of corporation c with or without cause currently corporation a’s executive committee serves as corporation c’s board_of directors corporation c is corporation a maintains a defined_benefit_plan plan x intended to be described in code sec_401 only the employees of corporation c participate in plan x plan x is administered by a retirement committee whose members are appointed by corporation a’s board_of trustees a majority of the persons on the committee are required to be members of organization b the principal purpose of the committee is to manage administer and operate plan x -3- based on the above facts and representations you request a ruling that plan x constitutes a church_plan as described in code sec_414 to qualify under code sec_401 an employees’ plan must meet certain requirements including the minimum participation rules under sec_410 and the minimum vesting requirements under sec_411 a qualified_plan may be subject_to an excise_tax under sec_4971 if it does not comply with minimum_funding standards under sec_412 a church_plan described in sec_414 however is excepted from these requirements unless an election is made in accordance with sec_410 to have such requirements apply where no election is made under sec_410 a church_plan described in sec_414 shall be treated as a qualified_plan for purposes of sec_401 if such plan meets the participation vesting and funding requirements of the code as in effect on date code sec_414 generally defines a church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 code sec_414 provides that a plan will be treated as a church_plan if it is maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches code sec_414 provides that an employee of a church_or_convention_or_association_of_churches shall include an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches code sec_414 provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b code sec_414 provides that an organization whether a civil law corporation or otherwise is associated with a church_or_convention_or_association_of_churches if the organization shares common religious bonds and convictions with that church_or_convention_or_association_of_churches in order for an organization that is not itself a church_or_convention_or_association_of_churches to have a church_plan under code sec_414 that organization must establish that its employees are employees or deemed employees of a church_or_convention_or_association_of_churches under sec_414 employees of such an organization maintaining a plan are considered to be a church_employee if the organization is exempt from tax under sec_501 is controlled by or associated -4 with a church_or_convention_or_association_of_churches and provides for administration or funding of the plan by an organization described in sec_414 religious directives of church k in this case corporation a organization b and corporation c are all listed in church k’s official directory the service has ruled that any organization listed or appearing in the church k’s official directory is an organization described in code sec_501 and exempt from tax under sec_501 corporation a was established by organization b and has as its purpose the provision of health services in accordance with the ethical and in addition corporation a’s board is elected and removed by the members of organization b corporation a established corporation c to provide laboratory services for corporation a’s hospitals because corporation a organization b and corporation c are all listed in church k’s official directory these organizations share religious bonds and convictions with church k and are therefore considered to be associated with church k under the church_plan rules accordingly because the employees of corporation c are employed by an organization that is exempt from tax under code sec_501 a and associated with a church or’ convention or association of churches ie church k these employees are deemed to be church k employees under sec_414 conversely church k is considered to be the employer of the employees of corporation c under sec_414 in addition plan x is administered by a committee appointed by corporation a and the principal purpose and function of the committee is to administer plan x thus the committee is associated with or controlled by a church or a convention or association of churches accordingly we rule that with respect to your ruling_request plan x constitutes a church_plan described under code sec_414 this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under code sec_401 the determination as to whether a plan is qualified under sec_401 a determinations programs is within the jurisdiction of the manager employee_plans this ruling is directed only to the taxpayer who requested it code sec_61 k provides that it may not be used or cited by others as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office should you have any questions or concerns please contact cc enclosures copy of deleted ruling notice sincerely yours signed andrew e zuckerman manager employee_plans technical group
